Citation Nr: 0116500	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before a hearing 
officer at a hearing the RO in May 2000.  In March 2001, the 
veteran and a friend testified before the undersigned Member 
of the Board at a hearing at the RO.  

At the March 2001 hearing, the veteran submitted a letter 
from his daughter in support of his claim of entitlement to a 
rating in excess of 30 percent for PTSD.  With the letter, he 
submitted a written waiver of RO consideration of letter, as 
required for initial consideration by the Board.  See 
38 C.F.R. § 20.1304 (2000).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim and 
also contains new notification provisions.  In this case, all 
records pertinent to the veteran's appeal have been obtained, 
and the veteran has been provided a VA examination.  The RO 
has considered the claim under the VCAA and has described the 
rating criteria applicable to the veteran's claim in its 
statement of the case.  The veteran has provided testimony 
concerning his claim at hearings before a hearing officer at 
the RO and before the undersigned Member of the Board, and he 
has submitted a letter from his daughter in support of his 
claim.  There is no indication that there is outstanding 
evidence that should be obtained.  Consequently, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA, and the Board will proceed with its decision in 
this appeal.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's PTSD is manifested primarily by intrusive 
thoughts of traumatic events in Vietnam, sleep difficulty 
including chronic nightmares, anger, anxiousness, difficulty 
coping with people and thoughts of harming others.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its rating decision dated in February 2000, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective from the date of receipt of the veteran's original 
claim in July 1999.  The veteran's disagreement with the 30 
percent rating led to this appeal.  

With respect to whether the veteran is entitled to a higher 
disability rating for at least part of the original rating 
period following the grant of service connection for PTSD, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increased in disability rating is at 
issue, present level of disability is of primary importance) 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

Factual Background

The veteran has described multiple combat incidents in 
Vietnam, including an occasion when his unit was nearly 
overrun and was forced to defend itself with nearly 
continuous fighting for nearly 18 hours until more troops 
could be brought in.  The veteran's service records show that 
his awards and medals included the Combat Infantryman Badge 
and the Purple Heart Medal.  

Following the receipt of the veteran's claim for service 
connection for PTSD, he was provided a VA examination in 
September 1999.  At the examination, the veteran reported 
that he had first sought professional help for his 
psychiatric problems about a month prior to the examination.  
He complained of difficulty sleeping, frequent nightmares and 
waking in cold sweats.  He indicated that he slept very 
little and when he did sleep, he thrashed around in his 
sleep.  He also reported diminished interest or participation 
in any social activities and said he isolated himself and 
lived in a cabin in the woods away from every one except his 
female companion.  The veteran also complained of 
irritability and outbursts of anger with a terrible temper.  
He said he was hypervigilant and always made sure he had a 
way out; in addition he described an exaggerated startle 
response.  

On mental status examination, the veteran was oriented to 
day, date, time and place, and his answers were logical and 
relevant to the questions asked.  He denied any auditory 
hallucinations but indicated that he experienced visual 
hallucinations in the form of shadows out of the corner of 
his eye.  He reported that his attention and concentration 
were poor; the examiner said that from the veteran's 
description it sounded as though he might be disassociating 
much of the time.  There were no noticeable memory deficits.  
The veteran acknowledged suicidal ideation in the past, but 
denied any plan or intent.  He acknowledged thoughts of 
hurting others during episodes of "road rage," but he 
denied any specific plans to hurt any particular individual.  
The veteran said he did not drive himself to the examination 
because of this.  He said he depended on others to drive him 
places because he became very anxious and upset when in 
traffic.  The veteran's mood appeared nervous and anxious.  
His range of affect was restricted, but appropriate.  The 
Axis I diagnosis was PTSD, and the examiner assigned a Global 
Assessment of Functioning (GAF) of 55/100.  

At the May 2000 hearing, the veteran testified that probably 
had 4 close friends and got along well with his family, but 
tried to avoid all other people as much as he could.  He 
testified that this was the reason he lived in an isolated 
location in the woods.  The veteran testified that he did not 
sleep well and sometimes had nightmares all night.  He said 
he would sometimes wake up in a cold sweat during the night 
and could not go back to sleep.  He said that approximately 3 
or 4 times a week he would get up during the night and patrol 
his house, carrying a gun for protection.  

In a letter dated in May 2000, a social worker from Bell 
Behavioral Services stated that the he had been seeing the 
veteran for individual counseling and that the counseling was 
a result of the veteran's readjustment problems from 
participation in the Vietnam war.  The counselor said the 
veteran's PTSD symptoms included flashbacks, suspiciousness, 
anger, anxiety, exaggerated startle response, alcohol abuse, 
depression, suicidal thoughts, isolation and sleep 
disturbance.  The counselor said that the veteran had 
difficulty in relationships and difficulty with employment.  
The Axis I diagnosis was PTSD, chronic.  The counselor 
assigned a GAF score of 45.  

In a letter received in March 2001, the veteran's daughter 
said that the veteran would never speak about his experiences 
in Vietnam and when anyone in the family would ask about 
them, he would "clam up" and go sit in the basement for 
hours at a time.  She said he rarely raised his voice, and he 
never hurt or hit anyone.  She said he avoided any friction.  
She said that her father isolated himself and only once went 
to a school event, but was pale and shaking the whole time he 
was there.  The veteran's daughter said that all of her life 
she had known that her father had horrible nightmares, and 
there were scars on the bedroom wall where over the years he 
had scratched through several layers of paint during his 
nightmares.  She said that her father currently lived alone 
out at their camp in the woods, but she tried to see him when 
she could.  

At the hearing in March 2001, the veteran testified that he 
woke up because of nightmares on the average of twice a week 
and he sometimes could not go back to sleep.  He said the 
nightmares had become less frequent since he had been in 
therapy.  He said that sometimes after waking from a 
nightmare he would patrol his house carrying a loaded gun.  
The veteran testified that he had previously worked in road 
construction and mostly worked by himself, but did have some 
heated exchanges with his foreman because of his PTSD.  The 
veteran testified that he thought about things that happened 
in Vietnam every day and sometimes continuously for days at a 
time.  

The veteran testified that he had quit working about two 
years ago because of his back and he could not tolerate the 
people who had recently taken over the business.  He said he 
felt his PTSD had become worse since he quit.  He said he 
felt his PTSD was getting worse because he thought about 
Vietnam more than ever and he was feeling more depressed.  He 
said he felt that he was isolating himself more and said the 
only socializing he did was playing cards once a week with 
his cousin and his cousin's wife.  

At the hearing, the veteran's friend testified that during 
his nightmares the veteran thrashed about, beat the walls and 
screamed.  She said it seemed that his dreams became worse 
and he became more fearful for about 2 days before and 2 days 
after his twice-monthly therapy sessions.  She said that when 
the veteran awoke from a nightmare, he was soaking wet with 
sweat and shook quite a bit and was very disoriented, 
distracted and angry.  She testified that the veteran trusted 
very few people and did not like big crowds.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

Within the Rating Schedule, the nomenclature employed in the 
schedule of ratings for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
38 C.F.R. § 4.130 sets forth the general rating formula for 
mental disorders including PTSD, which is rated under 
Diagnostic Code 9411.  

Under the general rating formula, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less 


often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1998).  


A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Review of the evidence outlined earlier shows that throughout 
the period since the grant of service connection, the 
veteran's PTSD has been manifested primarily by intrusive 
thoughts of traumatic events in Vietnam, sleep difficulty 
including chronic 


nightmares, anger, anxiousness, difficulty coping with people 
and occasional thoughts of harming others.  In the Board's 
judgment, these symptoms present a disability picture that 
most nearly approximates the criteria for a 50 percent 
rating, but do not reflect criteria for the next higher 70 
percent rating.  In this regard, while there has been 
reference to past suicidal ideation, there is no indication 
of obsessional rituals, illogical or irrelevant speech, 
spatial disorientation or gross neglect of personal 
appearance and hygiene.  Although the veteran experiences 
anger and has reported temper outbursts and thoughts of 
harming others, he has no history of violence.  In addition, 
despite evidencing depression and anxiety at times, there is 
no indication that the veteran exhibits near continuous panic 
or depression.  The veteran has apparently had difficulty 
with social relationships, including a pending divorce, but 
his remaining family relationships with his daughters and his 
extended family have been maintained and he currently has 
some friends.  As to the veteran's ability to adapt to work 
or a worklike setting, he has reported that he had difficulty 
dealing with supervisors and co-workers because of his PTSD, 
but he has reported he never lost any time from work because 
of his PTSD.  In this regard the, Board notes that the 
veteran worked at the same job for 27 years and reports that 
he quit the job because of back problems for which he 
received a workers compensation settlement.  

The Board acknowledges that the veteran's counselor assigned 
a GAF score of 45, which under DSM IV indicates serious 
symptoms (such as suicidal ideation and severe obsessional 
rituals) or serious impairment in social, occupational or 
school functioning (such as no friends or being unable to 
keep a job).  However, with consideration of the entirety of 
the evidence, including the testimony of the veteran's 
friend, his daughter's statement and his own testimony as 
well as the substance of counselor's letter and the contents 
of the VA examination report, the Board concludes that the 
disability picture associated with the veteran's PTSD does 
not more nearly approximate the criteria for a 70 percent 
rating than those for a 50 percent rating.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
provisions governing the payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

